Citation Nr: 1529667	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a coccyx disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the Board hearing has been associated with the "Virtual VA" electronic file.

In May 2014, the Board remanded the issues on appeal for additional development, including VA examinations and medical opinions for the claimed spinal disorders.  The remanded issue of entitlement to service connection for a low back disorder was granted in an October 2014 rating decision by the RO; therefore, the issue is no longer before the Board.  See 38 U.S.C.A. § 7104(a) (West 2014) (providing that the Board decides actual "questions in a matter").  As to the remaining issues listed on the cover page, the Board finds that that the additional development instructed by the May 2014 Board Remand has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the May 2014 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  The Veteran has a current cervical strain disability.

2.  There was no neck injury or disease in service.

3.  The current cervical strain disability is not related to service.

4.  The Veteran does not have a current coccyx disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for a coccyx disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a September 2010 letter sent prior to the initial denial of the claims, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, the December 2013 Board hearing transcript, the September 2014 VA examination report and medical opinions, and the Veteran's written statements.

As noted above, VA examined the Veteran for spinal disorders in September 2014.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed a physical examination and diagnostic testing, and provided the requested medical opinions on etiology with supporting rationale.  The Board finds that the September 2014 VA examination report and medical opinions are adequate to assist in determining the nature and etiology of the claimed neck and coccyx disorder; therefore, no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Neck Disorder

During the December 2013 Board hearing, the Veteran contended that a current neck disorder is related to service.  Specifically, the Veteran asserted that a series of motorcycle accidents in service, as well as lifting duties associated with being a fabrics and rubbers specialist, caused the current neck disorder.  See December 2013 Board hearing transcript at 2-3.

Initially, the Board finds that the Veteran has a current cervical strain disability.  The September 2014 VA examiner diagnosed the cervical strain disability after performing a physical examination and x-ray testing.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a neck (cervical spine) injury or disease in service.  During the December 2013 Board hearing, the Veteran reported onset of neck pain in service, and continuous neck pain since that time.  See Board hearing transcript at 11.  The more contemporaneous service treatment records, however, do not include any complaints, symptoms, or treatment for a neck injury or disease, and include the Veteran's own, affirmative lay report of medical history at service separation that does not include neck or cervical spine injury, disease, impairment, or even symptoms, and such recent assertion is inconsistent with the Veteran's actions and reports of disability to VA since service, as well as an absence of objective evidence, including treatment, of a neck (cervical spine) disorder until decades after service.    

The contemporaneous service treatment records, which appear to be complete, reflect that the Veteran did seek treatment for other, including musculoskeletal or joint, injuries and disorders during service; by contrast, the service treatment records do not include any complaints, symptoms, or treatment for a neck injury or disease.  More specifically, the Veteran presented for treatment of multiple other conditions that include other joint or back symptoms, including recurrent low back pain, left foot and left wrist injuries, left arm and shoulder pain, a right thumb injury, eye redness, and an upper respiratory infection.  In consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, including several instances of musculoskeletal and joint injuries and/or pain, it is likely that any complaints, symptoms, or treatment for a neck injury or disease would have been mentioned and/or detected during service.  

Similarly, while the Veteran disclosed a history of recurrent back pain during the March 1975 service separation examination and medical history report, this pain was specifically identified as low back pain, not upper back or neck pain.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a neck injury, disease, or related symptoms weighs against finding that the Veteran incurred a neck injury or disease in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Within this context, the Board finds that the Veteran's more recent oral testimony and written statements asserting an in-service neck injury and continuous neck disorder symptoms since service separation are inconsistent with, and outweighed by, other, more contemporaneous lay and medical evidence of record, so is not credible.  In addition to the absence of any in-service complaint, finding, or reference to treatment for a neck injury, disease, or related symptoms, the Veteran's affirmative reporting of symptoms at service separation that did not include the neck or cervical spine, and the Veteran's actions in filing VA claims since service separation but not for neck or cervical spine disability, there is no objective medical evidence of a neck disorder until 2010, or over 30 years after service separation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The claim for service connection for neck disorder was filed in September 2010, while history or symptoms of a neck disorder was not claimed, mentioned, or discussed during a previous claim for service connection for a back injury in July 1974.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For these reasons, the Board finds that there was no neck injury or disease in service, or symptoms of neck injury or disease during service or since service until 2010.

Moreover, the Board finds that the weight of the lay and medical evidence is against finding that the current cervical strain disability is related to service.  The September 2014 VA examiner opined that it is not at least as likely as not that incurred in or caused by service.  The VA examiner based the opinion on the medical history provided by the Veteran, including the alleged, though not credible, report of in-service neck injury, as well as review of the service treatment records, which do not include any indication of an in-service neck injury.

For these reasons, the Board finds that the current cervical strain disability is not related to service.  Because the preponderance of the evidence is against the claim for service connection for a neck disorder, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Service Connection for a Coccyx Disorder

Similar to the discussion above, the Veteran contends that a current coccyx disorder is related to a motor vehicle accident in service.  During the December 2013 Board hearing, the Veteran asserted a "crooked" coccyx disorder that that has manifested pain in the low back.  Board hearing transcript at 8-10.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding a current coccyx disability at any time during or even immediately prior to the current claim.  The weight of the lay and medical evidence demonstrates no current disability of the coccyx.  

In evaluating a service connection claim, evidence of a current disability is an essential element and, where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  See also Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The September 2014 VA examiner examined the low back and provided a single diagnosis of lumbago with arthritis in the lumbar spine.  Lumbago is defined as a "nonmedical term for any pain in the lower back."  Dorland's Illustrated Medical Dictionary 1076 (32d ed. 2012).  The lumbar spine arthritis became a service-connected disability in an October 2014 rating decision, and the RO provided an initial 10 percent disability rating for lumbar spine arthritis based on painful motion.  The symptoms attributable to the service-connected lumbar spine arthritis disability my not also be attributed to a claimed coccyx disorder, especially where, as in this case, the competent evidence and VA adjudication attribute all the Veteran's claimed low back symptoms to the service-connected lumbar spine arthritis.  See 
38 C.F.R. § 4.14 (2014).  

In this case, the reported low back symptoms that include pain have been differentiated from a coccyx disorder and have been specifically assigned to the service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating the Board may not ignore such differentiation between service-related and non-service-related symptoms where it is of record).  The September 2014 VA examiner later noted that there were no other pertinent physical findings, complications, conditions, signs, or symptoms in the lower spine area.  The VA examiner also indicated that x-ray examination did not reveal any other significant findings or results other than osteoarthritis.  

During the December 2013 Board hearing, the Veteran testified that he had been diagnosed with a crooked coccyx in service, but gave no indication of a more recent diagnosis of a coccyx disorder.  The VA treatment records do not include a diagnosis for a current coccyx disorder.

For these reasons, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a current coccyx disability.  Accordingly, the criteria for service connection for a coccyx disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a neck disorder is denied.

Service connection for a coccyx disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


